GheeN, J.
delivered the opinion of the court.
The plaintiff in error was indicted for an assault and false imprisonment of Mark M. Rodgers. The court charged the jury, “That to make out the offence as charged, no actual force was necessary, but that a man might be assaulted by being beset by another; and if the opposition to the prosecutor’s going-forward was such as a prudent man would not risk, then the defendant would, in contemplation'of law, be guilty of false imprisonment.”
This charge is correct in all its parts, and the facts were fairly left to the jury. A verdict of guilty has been pronounced, and we do not feel authorized to disturb it. The prosecutor and defendant disputed about the ferriage defendant claimed. Smith insisted upon his demand, and said he did not choose to sue every man that crossed at his ferry. Although he did not lake hold of thS prosecutor, or offer violence to his *45person, yet his manner may have operated as a moral force to detain the prosecutor. ■
And this appears the more probable, as after the affair was settled, the prosecutor enquired, what defendant would have done*|if he had not paid the ferriage demanded, to which the defendant replied, “he would have put his carryall and horse back into the. boat and taken them across the river again.” As this determination existed in his mind, it doubtless was exhibited in the manner of the defendant, and thus operated upon the fears of the prosecutor.
Affirm the judgment.